ALLOWANCE
Applicant’s reply, filed 3 June 2022 in response to the non-final Office action mailed 3 March 2022, has been fully considered. As per Applicant’s filed claim amendments claims 12-15 are pending, wherein: claim 12 has been amended, claims 13-14 are as previously presented, claim 15 is as originally filed, and claims 1-11 and 16 have been cancelled by this and/or previous amendment(s). Pending claims 12-15 are herein allowed. 

Response to Arguments/Amendments
The objections to claims 7, 10 and 12-16 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(d) rejections of claims 2-3, 5, 7 and 16 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 7, 10-11 and 16 as anticipated by Young (KR 2013125880 A) is withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Young (KR 2013125880A) teaches additive compositions comprising the combination of an alcohol, a fatty acid, a metal, an oxygen-containing compound, 10-60 wt% of ether compounds and 20-60 wt% of hydrocarbon compounds (abstract). Young teaches ether compounds include dibutyl ether, etc. and teaches the hydrocarbons include paraffins, mineral oils, etc. (abstract). Young differs from the instant invention in that Young teaches additive compositions for use in coolants, but fails to teach or render obvious cooling systems and fails to teach or render obvious the composition as refrigerant in said cooling system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767